cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 4/11/2021 has been entered and considered.  The Examiner agrees that Applicants’ claims overcome the art of record.   A search was conducted based on the claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

at least one semiconductor chip joined to the upper surface of the second substrate; a package housing covering the at least one semiconductor chip and an area of the second substrate, where ultrasonic welding is performed; and terminals separated from the first substrate, electrically connected to the at least one semiconductor chip through electric signals, and at least one of them is exposed to the outside of the package housing, wherein a thickness of the terminals formed inside the package housing is same as or smaller than a thickness of the first substrate and the second substrate comprises at least one embossing groove on the upper surface thereof, as recited in claims 1 and 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898